Citation Nr: 0639386	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right elbow.  

2.  Entitlement to an increased disability rating for 
residuals of a right knee injury, status post medial 
meniscectomy with plica excision and anterior laxity (right 
knee instability), currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an initial rating in excess of 20 percent 
for right sacroiliitis, to include the entire lumbosacral 
area (low back disability) prior to September 26, 2003, and 
in excess of 40 percent from September 26, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1984, from December 1990 to June 1991, and from 
August 1997 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a December 2000 rating decision, the RO granted a 
temporary total disability rating pursuant to the provisions 
of 38 C.F.R. § 4.30 (based on a period of convalescence from 
April 25, 2000, through May 31, 2000).  By that same rating 
action, the RO denied an increased rating in excess of 10 
percent for the veteran's right knee medial meniscectomy with 
chondromalacia, and restored the 10 percent rating on the 
date following the termination of the temporary total rating.  
In an October 2000 rating decision, the RO extended the 
temporary total rating based on a period of convalescence 
from April 25, 2000, through September 30, 2000, and restored 
the 10 percent disability rating for the right knee condition 
on the occasion following the termination of the temporary 
total rating.  In a rating decision, dated in November 2000, 
the RO denied the veteran's claim seeking an extension of a 
temporary total disability rating under 38 C.F.R. § 4.30 
beyond September 1, 2000, and continued the denial of an 
increased rating in excess of 10 percent for the veteran's 
right knee condition.  In December 2000, the veteran filed a 
notice of disagreement (NOD).

By a rating decision in January 2001, the RO granted an 
extension of the temporary total disability rating based on a 
period of convalescence from April 25, 2000, through January 
31, 2001, and again restored the 10 percent rating for the 
right knee condition (then characterized as a right knee 
medial meniscectomy with plica excision), effective from 
February 1, 2001.  The RO furnished the veteran a statement 
of the case (SOC) in January 2001, which addressed the denial 
of an increased rating for the right knee.  In March 2001, 
the veteran filed his substantive appeal.

In a January 2002 rating decision, the RO granted service 
connection for the right sacroiliac joint, evaluated as 20 
percent disabling, and for arthritis of the right knee, 
evaluated as 10 percent disabling.  The RO also increased the 
disability rating from 10 percent to 20 percent for the 
veteran's residuals of a right knee injury, status post 
medial meniscectomy with plica excision and anterior laxity 
(right knee instability), effective from February 1, 2001.  
The RO sent the veteran a letter to this effect, along with a 
copy of the January 2001 rating decision and notice of his 
appellate rights.  Since the record does not reflect that the 
veteran has initiated an appeal concerning the level of 
disability assigned for the right knee arthritis, this matter 
is not a part of the current appeal.

Moreover, as the 20 percent rating for the veteran's right 
knee instability is not the highest rating available for the 
discrete manifestations of this condition, and as the veteran 
is presumed to seek the maximum available benefit for a 
disability, his claim for an increased rating for right knee 
instability remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

By a separate rating decision, dated June 2002, the RO 
rephrased the veteran's low back disability as right 
sacroiliitis to include the entire lumbosacral spine, and 
continued the 20 percent rating for this disability.  The 
veteran filed an NOD contesting the 20 percent rating 
assigned of the low back disability.  In September 2002, the 
RO furnished the veteran an SOC; and a substantive appeal was 
received by the RO during the same month.  Since the veteran 
disagreed with the initial rating assigned for his low back 
disability, the Board has recharacterized this claim as 
reflected on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In a September 2003 rating decision, the RO denied service 
connection for arthritis of the right elbow.  Later that 
month, the veteran filed an NOD.  In December 2003, the RO 
furnished the veteran an SOC; and a substantive appeal was 
received by the RO during that same month.

In July 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted via videoconference before 
the undersigned Veterans Law Judge (formerly known as a 
Member of the Board); he also testified at an RO hearing in 
June 2001.

In October 2004, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
further development.  

In a May 2006 rating decision, the RO increased the 
disability rating for the low back disability to 40 percent 
effective September 26, 2003.  Since this is not the maximum 
rating available, the issue remains in appellate status.  See 
AB, supra. 

The Board remanded this case in October 2004 partly for the 
RO to issue a SOC on the issue of entitlement to service 
connection for depression, to include as secondary to a 
service-connected disability pursuant to the rule in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued 
the SOC in January 2005 and the veteran perfected his appeal 
later that month.  But during the pendency of the appeal, the 
RO, in a May 2006 decision, granted service connection for 
this condition and assigned a 70 percent rating for it.  The 
veteran was notified of this decision and to date has not 
filed a NOD.  Therefore, the Board will not address the 
matter any further in this decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of the claim concerning the 
compensation level assigned for the disability].

Finally, the Board notes that the veteran's appeal originally 
included the issue of entitlement to service connection for a 
total disability rating based on individual unemployability 
(TDIU).  But in the May 2006 rating decision, the RO granted 
entitlement to TDIU.  The veteran has not disagreed with the 
decision.  Therefore, this issue is no longer subject to 
appellate review.  See Grantham, supra.  


FINDINGS OF FACT

1.  Competent medical evidence does not support a conclusion 
that the veteran's osteoarthritis of the right elbow is 
related to his periods of military service.  

2.  The veteran's service-connected right knee disability is 
manifested by complaints of pain; however, knee subluxation 
or lateral instability is not demonstrated. 

3.  Prior to September 26, 2003, the veteran's service-
connected low back disability was manifested by pain and 
moderate limitation of motion; there were no findings of 
severe limitation of motion, severe lumbosacral strain, or 
severe intervertebral disc syndrome (IVDS) with recurring 
attacks with intermittent relief. 

4.  From September 26, 2003, the veteran's service-connected 
low back disability has been manifested by pain and severe 
limitation of motion; there is no ankylosis of the spine or 
pronounced IVDS.  


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right elbow was not incurred in or 
aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right knee injury, status post 
medial meniscectomy with plica excision and anterior laxity 
(right knee instability) have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257 (2006).

3.  The schedular criteria for an initial rating in excess of 
20 percent for right sacroiliitis, to include the entire 
lumbosacral area (low back disability) prior to September 26, 
2003, and in excess of 40 percent from September 26, 2003 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 
5294, 5295 (2003); 38 C.F.R. § 4.71a, DCs 5235-5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in 
November 2004, after the initial adjudication of his claims 
at issue.  But in Pelegrini II, the Court clarified that in 
these type situations, where the veteran did not receive VCAA 
notice until after the initial adjudication of his claims, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew, as if that initial decision 
was not made.  Rather, VA need only ensure the veteran 
receives or since has received VA content-complying notice 
such that he is not prejudiced.  The Court more recently 
addressed what must occur when there are these type timing 
errors in provision of the VCAA notice, to avoid unduly 
prejudicing the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, the RO readjudicated the claims and sent 
him a supplemental statement of the case (SSOC) in May 2006, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to the notice.  In February 
2006, the veteran stated that he had no further evidence to 
submit.  His representative submitted written argument on his 
behalf in October 2006.  Therefore, there is no prejudice to 
the veteran because his claims were readjudicated by the RO 
after appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the November 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
rating, but he was not provided notice of the type of 
evidence necessary to establish a disability rating (in 
response to the service connection claim) or effective date 
(in response to any of the claims, regardless of whether for 
service connection or increased ratings).  Despite the 
inadequate notice provided him on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) [where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby].  This is because, for the reasons 
and bases discussed below, the preponderance of the evidence 
is against his claims for service connection and increased 
ratings, so any questions as to the appropriate disability 
rating (for the service connection claim) or effective date 
to be assigned (for both the service connection claim and for 
higher ratings of already service-connected disabilities) are 
rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  The Board notes that searches 
for service medical records for the veteran's periods of 
active service have been unsuccessful.  In a November 1996 
Administrative Decision, the RO stated that all avenues for 
obtaining the records had been exhausted and that further 
efforts would be futile.  The Board agrees.  It is clear that 
additional attempts to obtain service medical records from 
official sources would be futile and would only serve to 
delay resolution of this appeal.  See 38 U.S.C. § 5103A(2) 
[VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim]; see also Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  The Board notes that the veteran has 
submitted some service records.  

In addition, the medical evidence of record includes a VA 
examination addressing the etiology of the claimed service 
connection condition - the dispositive issue.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Generally, when a veteran's service medical records are 
unavailable through no fault of his, VA's duty to assist, the 
duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Here, though, the veteran's claim fails not so much 
because of missing service medical records, rather because 
there is no medical evidence etiologically linking his 
current osteoarthritis of the right elbow to his military 
service.  So the net result is that, while it is indeed 
unfortunate that some of his service medical records are not 
available for consideration in his appeal, this is not fatal 
to his claim since it must be denied, irrespective of this, 
for other unrelated reasons.

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  

In a June 2006 statement (VA Form 21-4238), the veteran 
argued that in regard to the right knee disability the 
January 2006 VA examination "was not accurate because they 
did not let me put weight on it during the exam.  This is 
when the problems occur when I put weight on my leg.  This 
was not noted during the exam."  Upon review, however, the 
Board notes that the January 2006 VA examination noted the 
veteran's complaint of being unable to stand for more than 
five minutes, walk for more than five minutes, or lift more 
than five pounds.  Objective findings revealed that he walked 
with a cane and a limp.  Specifically, the examiner found 
that there was no instability in the knee.  That an 
examiner's findings do not support the veteran's claim is not 
a reason to find an examination inadequate.  Moreover, as a 
person without medical training, the veteran is not competent 
to comment on matters requiring medical expertise, such as 
the adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). Accordingly, the 
Board rejects the veteran's contention as to the adequacy of 
the medical evaluation.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.  Although all of the evidence in the claims file may 
not be specifically cited in the Board's decision, the Board 
has reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Entitlement to service connection for osteoarthritis of the 
right elbow.  

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran contends that his osteoarthritis of the right 
elbow is due to his military service.  In particular, he 
points to a motor vehicle accident with a jeep in 1979.  

A January 2001 VA X-ray revealed increased uptake in both 
elbows which was interpreted as showing symmetric 
polyarthropathy of the upper extremities.  Although a 
diagnosis was not provided at the time of the January 2006 VA 
examination the examiner did note that the veteran had 
decreased range of motion of the right elbow.  Hickson 
element (1) is accordingly satisfied by medical evidence that 
the claimed disability currently exists.

With respect to Hickson element (2), the Board will 
separately address the matter of in-service disease and 
injury.

With respect to in-service disease, there is no evidence of 
osteoarthritis during service or within the one year 
presumptive period after service.  See 38 C.F.R. §§ 3.307, 
3.309.  According to the medical evidence of record, the 
veteran began receiving treatment for rheumatoid 
arthritis/chronic connective tissue disorder in 2003, 
approximately five years after service.

With respect to in-service injury, the available service 
medical records do not show complaint, treatment or diagnosis 
pertaining to the right elbow.  The records do show, however, 
that the veteran received treatment for right leg pain in 
December 1980, claiming that he had been in a jeep accident 
four months earlier.  While the Board will concede that the 
veteran was involved in a jeep accident in service, there is 
no indication that he injured his right elbow at that time.  
The Board points out that the veteran made no complaint 
concerning his right elbow when seen again in February 1981.  
He also did not reference any problems with the right elbow 
on his initial claim for service connection in 1996 or during 
a VA examination in September 2000.  In fact, the first 
reference to the right elbow is on a May 2001 VA progress 
note when the veteran reported a one week history of right 
elbow locking.  The fact that the veteran did not complain of 
or seek treatment for any right elbow problem during service 
or for many years thereafter supports the Board's conclusion 
that Hickson element (2) has not been met.  

With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's 
osteoarthritis of the right elbow to his periods of active 
service.  No clinician has attributed the veteran's 
osteoarthritis of the right elbow to his military service.  
Crucially, the January 2006 VA examiner, after reviewing the 
medical evidence of record, opined that it is less likely 
than not that the veteran's right elbow problem had its onset 
in service, within a year of separation from service, or is 
related to any of his service-connected injuries.  

The only evidence which serves to connect the veteran's right 
elbow disability with his service are statements of the 
veteran himself.  The veteran has speculated that his current 
right elbow problem is related to his military service.  It 
is now well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2006) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters such as nexus are accordingly lacking in 
probative value.

The Board adds that the veteran has been provided with ample 
opportunity top obtain and submit to VA medical nexus 
evidence which is supportive of his claim.  He has not done 
so.  See 38 C.F.R. § 5107(a) [a claimant has the 
responsibility to present and support a claim for benefits].

In short, for reasons expressed immediately above, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for osteoarthritis of the 
right elbow.  

Entitlement to an increased disability rating for residuals 
of a right knee injury, status post medial meniscectomy with 
plica excision and anterior laxity (right knee instability), 
currently evaluated as 20 percent disabling.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  When assigning an initial rating, the rule from 
Francisco is not applicable.  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet App 119, 126 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Specific rating criteria

The veteran's right knee condition is currently evaluated as 
20 percent disabling under DC 5257.  Under this DC, a 20 
percent evaluation is assigned for moderate impairment of a 
knee and a 30 percent evaluation is assigned for severe 
impairment of a knee as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.

The Board observes in passing that the words "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2006).

Analysis

As noted in the Introduction, the veteran has been awarded 
separate ratings for disability resulting from painful and 
limited motion due to arthritis, and from instability and 
subluxation of the right knee.  See VAOPGCPREC 23-97.  
Therefore, in considering impairment resulting from 
instability and subluxation under DC 5257, painful and 
limited motion due to arthritis will not be considered; such 
disability is already considered as part of the separate 
rating under DC 5003, which as noted in the Introduction is 
not part of the current appeal.  

Based on a thorough review of the evidence, the Board finds 
that the veteran's right knee condition does not warrant a 
higher rating under DC 5257.  A September 2000 VA examination 
noted that there was no right knee instability while July 
2001 and March 2003 VA examinations revealed only minimal 
anterior laxity.  A June 2003 VA examination revealed that 
the knee joint was stable without excess lateral laxity and 
with a negative drawer sign.  The most recent VA examination 
in January 2006 revealed no laxity in the right knee.  Given 
this evidence, the Board concludes that the criteria for a 30 
percent rating have not been met.  It is clear that the 
objective clinical evidence does not approximate the severe 
recurrent subluxation or lateral instability of the right 
knee necessary for a 30 percent rating under DC 5257.  In 
light of the foregoing, the preponderance of the medical 
evidence is against the veteran's entitlement to a rating in 
excess of 20 percent rating.

In considering the veteran's right knee instability and 
subluxation, the Board is cognizant of 38 C.F.R. §§ 4.40 and 
4.45, and the Court's DeLuca holding.  However, the Court has 
also indicated that DC 5257 "is not predicated on loss of 
range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with 
respect to pain, do not apply."  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

Entitlement to an initial rating in excess of 20 percent for 
low back disability prior to September 26, 2003, and in 
excess of 40 percent from September 26, 2003.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected lumbar spine disability under 
both the former and current standards, keeping in mind, 
however, that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

The veteran was apprised of the new regulatory criteria in 
the May 2006 SSOC.  And in response, his representative 
submitted additional argument in October 2006.  So there is 
no prejudice to the veteran in the Board adjudicating his 
claim with consideration of these new standards, since the RO 
already has as well.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

(i.) The former schedular criteria

The veteran's low back disability, right sacroiliitis to 
include the entire lumbosacral area, was initially evaluated 
as 20 percent disabling under the criteria of 38 C.F.R. § 
4.71a, DCs 5294-5295 [lumbosacral strain - sacroiliac 
weakness, injury].  The Board notes that the identical 
criteria are applicable to DC 5294 and 5295.  

Under these criteria, prior to September 26, 2003, a 20 
percent evaluation was warranted when there was muscle spasm 
on extreme forward bending or unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
was warranted for a severe lumbosacral strain with listing of 
the whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DCs 
5294, 5295 (2003).

The veteran's low back condition could also be evaluated 
under DC 5292, in effect until September 26, 2003, which 
provides a maximum 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2003).

Finally, the veteran's disability may also be evaluated under 
DC 5293, which was in effect prior to September 23, 2002.  
Pursuant to this code, a 40 percent evaluation is warranted 
for IVDS where the disability is severe with recurring 
attacks and intermittent relief; and a 60 percent evaluation 
is warranted where the disability is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  
38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 2002).

Effective September 23, 2002, VA amended the rating schedule 
for evaluating IVDS set out in DC 5293.  67 Fed. Reg. 54345-
54349 (2002); now codified at 38 C.F.R. § 4.71a.  Under these 
rating criteria (renumbered as DC 5243 after September 2003) 
the evaluation of IVDS (preoperatively or postoperatively) is 
to be made either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months, a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, DC 5293 (now DC 5243), effective 
September 23, 2002, provides that an incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.

Note 2 to 38 C.F.R. § 4.71a, DC 5293 (now DC 5243), effective 
September 23, 2002, provides that when rating on the basis of 
chronic manifestations, the orthopedic disabilities will be 
rated under the most appropriate orthopedic diagnostic code 
or codes and the evaluation of neurologic disabilities will 
be done separately using the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, DC 5293 (from September 23, 2002 to 
September 26, 2003).  

These rating criteria remained essentially unchanged, 
although renumbered, when the new rating formula for rating 
disabilities of the spine became effective on September 26, 
2003.

(ii.) The current schedular criteria

In May 2006, the RO increased the disability evaluation for 
the service-connected low back disability to 40 percent 
effective September 26, 2003.  The DC assigned was 5237.  

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2006).

Analysis

In the January 2002 rating decision at issue, the RO granted 
service connection for low back disability and initially 
assigned a 20 percent rating effective October 6, 2000.  The 
veteran appealed for a higher initial rating.  See Fenderson, 
supra.  In May 2006, the rating was increased to 40 percent 
effective September 26, 2003.

A.  Higher than 20 percent prior to September 26, 2003.  

On VA examination in November 2001, the veteran complained of 
constant right hip and back pain but denied any bowel or 
bladder problems.  Physical examination revealed that the 
veteran used a cane and walked with a significant right-sided 
limp.  There was tenderness in the upper lumbar spine and 
significant tenderness in the bilateral posterior-superior 
iliac crest, with the right being greater than the left.  
There was some flattening of the normal lumbar curvatures.  
Range of motion of the lumbar spine was flexion to 85 
degrees, extension to 15 degrees, and lateral bending to 30 
degrees in each direction.  There were no palpable spasms.  
There was hip pain on straight leg raising at 55 degrees on 
the left and 30 degrees on the right.  Strength was 5/5 in 
the hips.  Sensation was normal throughout the lower 
extremities.  X-rays of the lumbar spine were normal; there 
was mild sclerosis on the right sacroiliac joints.  The 
diagnosis was right sacroiliitis.  

Private treatment records show that the veteran was seen in 
November 2001 with complaint of low back pain.  Examination 
revealed lumbar paraspinal muscle spasms and mild tenderness 
to palpation across the lower lumbar region.  Lower extremity 
strength was 5/5 on the left and 4/5 on the right.  Sensation 
was intact.  In December 2001, the veteran underwent a right 
lumbar steroid epidural injection.  When seen in March 2002, 
it was noted that the veteran's symptoms had gotten worse and 
that he had gone to the emergency room at least two times 
having a lot of spasms.  He had been taking muscle relaxers, 
nonsteroidal anti-inflammatories, and Darvocet.  A few days 
later the veteran received bilateral sacroiliac injections.  

VA examination in June 2003 revealed range of motion of the 
lumbar spine as follows: flexion to 60 degrees; extension to 
20 degrees; right lateral bending to 35 degrees; and left 
lateral bending to 30 degrees.  There was tenderness over the 
right sacroiliac joint area.  Straight leg raising was 
negative in the sitting position while elevation of the left 
knee produced yells of right lower quadrant low back pain at 
about 45 degrees and the same response was elicited with 
elevating the right leg to only about 30 degrees.  The 
veteran denied any radiation or paresthesias.  Leg strength 
was normal on both sides.  

Based upon this evidence, the Board finds that the veteran's 
low back disability does not warrant a rating higher than 20 
percent under the old criteria.  The medical evidence has not 
shown listing of the whole spine to the opposite side, marked 
limitation of forward bending, loss of lateral motion, or 
abnormal mobility on forced motion.  The November 2001 VA 
examination showed that the veteran had essentially normal 
range of motion in forward flexion while the June 2003 VA 
examination showed only slight limitation in forward bending.  
X-rays of the lumbar spine were normal clearly showing that 
there was no listing of the whole spine to the opposite side.  
In addition, although he used a cane for ambulation, the 
medical evidence does not suggest that the veteran had loss 
of lateral motion or abnormal mobility on forced motion.  As 
such, a higher rating is not warranted under former DC 5295.  

In addition, while the evidence clearly shows limited motion 
of the lumbar spine, there is no indication that it is 
severe.  In fact, the November 2001 and June 2003 VA 
examinations showed normal range of motion in lateral flexion 
and more than half of normal flexion and extension.  As such, 
the Board finds that the veteran's disability picture does 
not approximate the criteria for a higher evaluation under 
the former DC 5292.  

The Board notes that a rating under former DC 5293 [for IVDS] 
requires evidence of primarily neurological symptoms.  And, 
here, the presence of such symptoms is not supported by the 
objective medical evidence of record.  For example, the 
November 2001 VA examination revealed that there was no 
weakness of the lower extremities or sensory deficit.  The 
veteran denied any bowel or bladder problems.  Although a 
slight reduction (4/5) in left leg strength was reported on 
private examination in November 2001, the veteran denied any 
radiation or paresthesias on the June 2003 VA examination and 
leg strength was normal in both legs.  So absent any 
objectively confirmed neurological symptoms, rating the low 
back disability under the former DC 5293 would be 
inappropriate.

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  As 
noted above, the November 2001 and June 2003 VA examinations 
showed that despite the veteran's report of pain he retained 
more than half of normal forward flexion and extension; 
lateral flexion was normal.  

Therefore, although it has no reason to doubt that the 
veteran's low back disability is productive of pain, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  

Under these circumstances, the Board finds no basis exists 
under the former criteria for the assignment of a schedular 
rating in excess of 20 percent for the period prior to 
September 26, 2003, for the veteran's low back disability.  



B.  Higher than 40 percent from September 26, 2003.  

On VA examination in January 2006, the veteran complained of 
lower back pain all day, every day.  He described the pain as 
going from his right hip across his low back to the posterior 
of his right thigh, and then to the anterior calf down to the 
plantar aspect of the foot with numbness and weakness in the 
leg and erectile dysfunction.  He denied any bowel or bladder 
incontinence.  He also denied any flare ups with his back and 
stated that no physician had directed bed rest in the past 
year.  Examination of the lumbar spine revealed tenderness 
over the right sacroiliac joint.  No spasms were noted.  
Range of motion was flexion to 16 degrees, extension to 15 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 15 degrees, right rotation to 40 degrees, and left 
rotation to 10 degrees with pain throughout all motions.  
Straight leg raising was negative while sitting and positive 
while supine.  X-rays of the lumbar spine and hips were 
normal.  The examiner concluded that the veteran probably had 
a sacroiliitis causing both hip and lower back pain.  The 
examiner indicated that the veteran had no DeLuca criteria 
that is no additional limitations by pain, fatigue, weakness, 
or lack of endurance following repetitive use.  

In reviewing this evidence, the Board finds that for the 
period beginning September 26, 2003, a rating higher than 40 
percent is not warranted under either the old or new 
criteria.  

With respect to the former schedular criteria, the Board 
notes that the veteran is already receiving the maximum 
disability rating for limitation of motion [under DC 5292].  

The current 40 percent rating is also the maximum available 
under former DC 5295.  

The Board has considered a higher rating under former DC 5293 
for IVDS; however, the January 2006 VA examination revealed 
no objective findings consistent with a diagnosis of IVDS.  
Although the veteran described radiation of back pain into 
his lower extremity causing numbness and weakness in his 
right foot, he denied any bowel or bladder incontinence.  
This would strongly suggest that the veteran does not have 
pronounced IVDS as required for a 60 percent rating under 
former DC 5293.  The Board further notes that the veteran 
denied being prescribed bed rest by a physician in the past 
year.  

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
DC 5292], consideration of the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) is not required.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Under the new rating criteria, a 50 percent rating can be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine; however, because the veteran is able to 
move his low back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.  As such, a higher rating 
is not warranted under the current schedular criteria.  
38 C.F.R. § 4.71a, DCs 5235-5243 (2006).  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, as already explained, 
no neurological symptomatology has been identified and 
associated with the service-connected low back disability.  
Because there is no medical evidence the veteran has any 
neurological symptoms associated with his service-connected 
low back disability, a separate rating cannot be assigned on 
this basis.

The Board also finds that because the January 2006 VA 
examiner specifically found that there was no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance following repetitive use, there is no basis on 
which to assign a higher level of disability based on 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  As explained above, a higher 
schedular rating under the new criteria is not available in 
the absence of unfavorable ankylosis.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 20 percent for low back disability prior to 
September 26, 2003, and in excess of 40 percent from 
September 26, 2003, so there is no reasonable doubt to 
resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for osteoarthritis of the 
right elbow is denied.  

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right knee injury, status post medial 
meniscectomy with plica excision and anterior laxity (right 
knee instability) is denied.  

Entitlement to an initial rating in excess of 20 percent for 
right sacroiliitis, to include the entire lumbosacral area 
(low back disability) prior to September 26, 2003, and in 
excess of 40 percent from September 26, 2003 is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


